Citation Nr: 0935620	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The appellant had active service from June 15, 1981, to July 
13, 1981.  

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a September 2004 rating decision by the 
1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The appellant had active service from June 15, 1981, to July 
13, 1981.  

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Board notes that the new and material standard has been 
applied to both claims based upon previous final denials of 
the defective hearing claim in an August 1981 RO rating 
decision, and the right hand disability claim in an April 
1983 Board decision.  In August 2005, previously unconsidered 
service medical records were associated with the claims 
folder.  These records were in existence at the time of the 
previous final denials.  Accordingly, the new and material 
standard does not apply as VA must reconsider the claim on 
the merits.  38 C.F.R. § 3.156(c) (2008).

The Veteran was scheduled for a Travel Board Hearing in March 
2007, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2008).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

This case was previously before the Board in June 2007 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

This case was previously before the Board in June 2007 and 
was remanded, in part, for attempts to be made to obtain the 
records associated with the Veteran's application for Social 
Security Administration (SSA) Disability Benefits pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Pursuant to the Board's remand, in December 2007, the Appeals 
Management Center (AMC) faxed a SSA Disability Records 
Request to the SSA ODO Disclosure Workgroup.  Subsequently, 
in the same month, the AMC received a response from the SSA 
ODO Disclosure Workgroup indicating that the Veteran is not 
entitled to disability benefits and that the district office 
should be contacted for all medical information that may be 
contained in the claims folder.  The response provided a fax 
number for forwarding a request to the district office.  
There is no indication in the claims folder that any request 
was forwarded to the district office via the provided fax 
number, or in any other manner, in an attempt to acquire any 
medical information which might be contained in the SSI 
folder.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded for attempts to be made to 
obtain any medical information associated with the Veteran's 
claim for SSA Disability Benefits from the district office.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly from 
the SSA district office, via the fax 
number provided in the December 2007 SSA 
response or another means, complete 
copies of any determination on a claim 
for disability benefits from that agency, 
together with the medical records that 
served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


